IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HIKO ENERGY, LLC,                          : No. 314 EAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


   (1) Whether the $1,836,125.00 penalty was so grossly disproportionate to the
       penalties the Commission has approved for similar or more egregious conduct as
       to violate the Excessive Fines Clause of the Pennsylvania and U.S.
       Constitutions.
   (2) Whether the $1,836,125.00 penalty impermissibly punished HIKO for litigating
       the complaint for a civil penalty instead of settling it.
   (3) Whether the Commission abused its discretion in imposing an unprecedented
       civil penalty, which was not supported by substantial evidence.